Citation Nr: 1730597	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-11 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), claimed as due to military sexual trauma.  


REPRESENTATION

Veteran represented by:	Larry Stokes, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1979 to September 1980. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO. A transcript of the hearing has been associated with the record. In August 2015, the Board remanded this matter for additional development and it now returns for appellate review.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, an acquired psychiatric disorder, diagnosed as PTSD, is related to in-service military sexual trauma. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for PTSD is a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303. Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). When the evidence does not establish that a Veteran is a combat Veteran, her assertions of service stressors are not sufficient to establish the occurrence of such events. Rather, her reported service stressors must be established by official service record or other credible supporting evidence. 38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002).

When a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. 38 C.F.R. § 3.304(f)(5); see also Patton v. West, 12 Vet. App. 272, 277 (1999). Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.  

For personal assault PTSD claims, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor. 38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1382-83 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999). 

The question of whether the Veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts. Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991). Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals, but whether the evidence establishes the occurrence of a stressor is a question of fact for adjudicators. See 38 C.F.R. 
§ 3.304(f).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that her current acquired psychiatric disorder is due to military sexual trauma (MST) she experienced while on active duty. Specifically, she asserts that, while stationed in Germany approximately in December 1979, she was sexually assaulted by another service member.  She indicated that she did not report the assault and received no medical treatment.  However, she contends that she did incur bruises and scratches, and her clothes were ripped off her.  She has also reported that she continued to suffer from psychiatric symptoms, including fear and withdrawing from others, since the incident.  

As an initial matter, the Board finds the competent evidence of record establishes a diagnosis of an acquired psychiatric disorder. Specifically, private and VA treatment records reflect diagnoses of PTSD, major depressive disorder (MDD), and unspecified anxiety disorder, and the November 2016 VA examiner diagnosed MDD and PTSD. The Board notes that, in rendering her diagnosis of PTSD, the examiner did not use the DSM-IV criteria as instructed by the August 2015 remand; rather, she used the DSM-5 criteria instead. Nonetheless, as other private and VA treatment records indicate that the Veteran has a diagnosis of PTSD as well, the Board finds that the Veteran has a current disability of an acquired psychiatric disorder, to include PTSD, MDD, and unspecified anxiety disorder. 

The Board also finds that, in resolving all doubt in favor of the Veteran, that it is at least as likely as not that she experienced MST during service. In this regard, her service treatment records (STRs) neither confirm nor rebut her assertions of such a MST. However, as noted above, the Veteran contends that she did not formally report the incident. By law, the absence of a record of an unreported sexual assault cannot be considered as evidence of the nonoccurrence of the assault under such circumstances. See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013). Therefore, the absence of any service record documenting the Veteran's assault is not pertinent evidence that the assault did not occur.

The Board also notes that, in an opinion rendered in connection with a November 2016 VA examination, the examiner found that it was beyond the scope of her practice to determine whether a specific event occurred during a Veteran's active military service. In this regard, she explained that the question of whether there was a sufficient evidence to substantiate the claim that a sexual assault incident occurred was a legal question, not a clinical one, and that one could only say that the information contained in the available records was or was not consistent with the history reported by the Veteran. The examiner also noted that studies have indicated that as many as 85 percent of survivors of MST never report the attack while on active duty, and that the reported incidents of the Veteran becoming pregnant on purpose to leave the military and her separation from the Reserve due to unsatisfactory participation were not indicative or dispositive of MST. 

However, the Board finds that other indicators in the record increase the likelihood that the reported in-service stressor did in fact occur. Specifically, during the July 2015 Board hearing, the Veteran testified that she became pregnant so that she could be discharged from service shortly after the assault occurred.  Indeed, STRs document that she was discharged in September 1980 due to pregnancy.  From that point on, she indicated that she wanted nothing further to do with the military.  Such statement is supported by the fact that she was separated from the Reserve due to unsatisfactory participation in December 1983 as documented in her service personnel records.
  
Moreover, in an April 2016 affidavit, D.D. stated that he was stationed with the Veteran at the time of the 1979 sexual assault and that he had personal knowledge of such assault. In this regard, he noted that, after the sexual assault happened, he told the Veteran to seek medical help, but that she was too embarrassed. He also stated that she had some bruises on her arms and faces, and that he tried to console her afterward. He further stated that he saw a significant change in the Veteran and that she became withdrawn and fearful after the sexual assault. Lastly, D.D. noted that he knew the Veteran became pregnant on purpose shortly after the sexual assault. 

In a July 2016 statement, the Veteran's ex-spouse, G.L., stated that he met the Veteran in 1987 and that, during their first two years of marriage, he began to notice the Veteran's mood swings from a loving person to a person who was revolted by the intimacies of marriage for no apparent reason. He also stated that he observed her getting up frequently in the middle of the night from nightmares and that she would start fighting him in her sleep. He further noted that the Veteran finally told him that she was raped during her military service and had never gotten the professional help she needed to overcome her tormenting thoughts and feelings. 

Based on the foregoing, the Board finds that, in resolving all doubt in favor of the Veteran, it is least as likely as not that she experienced MST during service. Accordingly, the second element of a service connection claim, in-service incurrence of an injury, is established. 

Furthermore, the evidence of record indicates that it is at least as likely as not an acquired psychiatric disorder, diagnosed as PTSD, is related to her MST during service. In this regard, the Board acknowledges that the medical evidence does not clearly establish a link between the Veteran's acquired psychiatric disorder, to include PTSD, MDD, and unspecified anxiety disorder, and the MST she described. Specifically, her Social Security Administration (SSA) records indicate that the Veteran was diagnosed with PTSD and major depression in October 2000 following an August 1996 motor vehicle accident. However, the Veteran's private treatment records from Dr. N.G. indicate that her PTSD is related to her MST. 

In this regard, in an August 2008 treatment record, Dr. N.G. noted as a stressor that someone attempted to rape the Veteran during her military service and that she claimed to have suppressed it. A December 2008 treatment record from Dr. N.G. revealed that the Veteran reported staying up all night worried something would happen, and that she was in constant fear and quite tearful. As stressors, Dr. N.G. noted that the Veteran continued to talk about the rape and discussed boot camp, and that she was stalked by a drill sergeant. Dr. N.G. also noted that the Veteran got pregnant to get out of the military. In a March 2010 treatment record, Dr. N.G. noted that the Veteran was tearful and that she could not sleep at night due to the rape. Additionally, in a January 2013 treatment record, Dr. N.G. noted that the Veteran was paranoid and that she stayed at an army base, and could not deal with it and needed to leave. 

In a February 2015 treatment record, Dr. N.G. noted that the Veteran had depression and anxiety, and was working on sexual trauma from when in military. Additionally, in a February 2015 letter, Dr. N.G. stated that the Veteran had been under her care since 2001 and had a diagnosis of PTSD from an event that happened while she was in the military.   

The November 2016 VA examiner did not provide a nexus opinion as she found she could not resolve the issue on appeal without resorting to mere speculation. She also determined that the Veteran reported three stressors that were adequate to support a diagnosis of PTSD, to include MST; the August 1996 motor vehicle accident; and sexual and physical abuse by her first husband. The examiner further found that the Veteran was endorsing symptoms consistent with a diagnosis of PTSD based solely on her self-report of a non-corroborated stressor of sexual assault/attempted rape. She also found that the Veteran was also endorsing symptoms consistent with MDD.  In this regard, the examiner noted that depressive symptoms and PTSD are comorbid conditions and victims of assault often experience depressive symptoms. However, while she did not explicitly relate the Veteran's diagnosed MDD, or unspecified anxiety disorder, to her MST, by finding that the stressor of her MST was adequate to support a diagnosis of PTSD and, thereafter, assigning such a diagnosis, the examiner appears to suggest that such is a result of MST.

Consequently, the Board resolves all doubt in favor of the Veteran and finds that an acquired psychiatric disorder, diagnosed as PTSD, is related to in-service military sexual trauma.  Accordingly, service connection for PTSD is warranted. 38 U.S.C.A. 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for PTSD is granted. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


